NUMBER 13-11-00482-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


ALFRED KELLY GOFORTH,                                                        Appellant,

                                            v.

THE STATE OF TEXAS,                                                           Appellee.


                    On appeal from the 156th District Court
                         of Live Oak County, Texas.



                          MEMORANDUM OPINION
    Before Chief Justice Valdez and Justices Garza and Benavides
                  Memorandum Opinion Per Curiam

       Appellant, Alfred Kelly Goforth, attempts to appeal his conviction for driving while

intoxicated.   The trial court has certified that this Ais a plea-bargain case, and the

defendant has NO right of appeal.@ See TEX. R. APP. P. 25.2(a)(2).
       On September 1, 2011, this Court notified appellant=s counsel of the trial court=s

certification and ordered counsel to: (1) review the record; (2) determine whether

appellant has a right to appeal; and (3) forward to this Court, by letter, counsel=s findings

as to whether appellant has a right to appeal, or, alternatively, advise this Court as to the

existence of any amended certification.

       On October 19, 2011, counsel filed a letter brief with this Court.          Counsel=s

response does not establish that the certification currently on file with this Court is

incorrect or that appellant otherwise has a right to appeal.

       The Texas Rules of Appellate Procedure provide that an appeal must be

dismissed if the trial court=s certification does not show that the defendant has the right of

appeal. TEX. R. APP. P. 25.2(d); see TEX. R. APP. P. 37.1, 44.3, 44.4. Accordingly, this

appeal is DISMISSED.



                                                  PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
10th day of November, 2011.




                                              2